Name: 89/568/EEC: Commission Decision of 25 October 1989 terminating the review of anti-dumping measures applying to imports of certain synthetic fibre hand-knitting yarn originating in Turkey and confirming the expiry of the said measures
 Type: Decision
 Subject Matter: Europe;  leather and textile industries;  competition
 Date Published: 1989-10-26

 Avis juridique important|31989D056889/568/EEC: Commission Decision of 25 October 1989 terminating the review of anti-dumping measures applying to imports of certain synthetic fibre hand-knitting yarn originating in Turkey and confirming the expiry of the said measures Official Journal L 309 , 26/10/1989 P. 0042 - 0043*****COMMISSION DECISION of 25 October 1989 terminating the review of anti-dumping measures applying to imports of certain synthetic fibre hand-knitting yarn originating in Turkey and confirming the expiry of the said measures (89/568/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1) and in particular Articles 9 and 15 thereof, Following consultations within the Advisory Committee as provided for by the said Regulation, Whereas: A. Previous proceeding (1) On 15 April 1983 the Commission published a notice in the Official Journal of the European Communities initiating an anti-dumping proceeding concerning imports of certain synthetic fibre hand-knitting yarn originating in Turkey (2). By its Decision 84/131/EEC (3) the Commission accepted a price undertaking offered by AK-PA Ihracat Pazarlama AS as exporter for AK-SU Iplik ve Dokuma ve Boya Apre Fabrikalari TAS, AK-AL Tekstil SanayÃ ¬l AS and Emboey-Yuentas Birlesik Kamgarn ve Straygarn Iplik Imalciligi AS, all of Istanbul, Turkey, and terminated the proceeding without imposing anti-dumping duties. In September 1988 the Commission published a notice announcing the imminent expiry of the undertakings in question (4) pursuant to Article 15 of Regulation (EEC) No 2423/88. B. Request for review and reopening of the proceeding (2) In September 1988 the Commission received a request for a review lodged by the Committee of the Wool Textile Industry of the EEC (Interlaine) on behalf of Community producers representing the major part of Community production. The request claimed that the undertakings given were insufficient, in that other exporters not covered by the anti-dumping measures had increasingly dumped synthetic fibre hand-knitting yarn on the Community market, thus undermining the effects of the price undertakings and causing further injury to the Community industry. The evidence relating to dumping and injury was considered sufficient to warrant a review (5), and the Commission accordingly opened an investigation, during which the parties concerned were able to make known their views and provide all information needed for the determination of dumping and injury. In accordance with Article 15 of Regulation (EEC) No 2423/88 the undertakings given by the Turkish exporters remained in force pending the outcome of the investigation. C. Products (3) The products concerned are yarns of synthetic staple fibres (other than sewing thread) put up for retail sale of synthetic staple fibres containing 85 % or more by weight of synthetic textile fibres or containing less than 85 % by weight of such fibres, falling within CN codes ex 5511 10 00 and ex 5511 20 00. D. Investigation (4) During the investigation the Commission was able to obtain only limited cooperation from Community producers. The Commission accordingly informed the Committee of the Wool Textile Industry of the EEC, by letter dated 5 July 1989, that it had no evidence enabling it to conclude that the expiry of the anti-dumping measures concerning imports of certain synthetic fibre hand-knitting yarn originating in Turkey was liable to result in further material injury or the threat of injury to Community producers. E. Withdrawal of request for review (5) By letter dated 11 July 1989 the complainant withdrew its request for review. F. Termination (6) The Commission accordingly considers that the review should be terminated and that the undertakings which remained in force pending the outcome thereof should expire immediately, HAS DECIDED AS FOLLOWS: Article 1 The review of anti-dumping measures concerning imports of synthetic fibre hand-knitting yarn originating in Turkey is hereby terminated. Article 2 The undertakings given by the Turkish exporters, which remained in force pending the outcome of the review, shall expire on 25 October 1989. Done at Brussels, 25 October 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No C 102, 15. 4. 1983, p. 2. (3) OJ No L 67, 9. 3. 1984, p. 60. (4) OJ No C 249, 23. 9. 1988, p. 2. (5) OJ No C 42, 21. 2. 1989, p. 2.